                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,

               v.                                   ORDER
                                                    Criminal No. 10-338(3) ADM

Rena Lakina Kennedy,

                  Defendant.
______________________________________________________________________________

Michael L. Cheever, Assistant United States Attorney, Minneapolis, MN, on behalf of Plaintiff.

Robert H. Meyers, Assistant Federal Defender, Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Rena Lakina Kennedy’s (“Kennedy”) Motion to Reduce Sentence Under the First

Step Act [Docket No. 341]. Kennedy requests a reduction of her sentence under § 404 of the

First Step Act (“FSA”). The Government opposes a reduction of Kennedy’s sentence with its

Motion to Dismiss [Docket No. 343]. For the reasons set forth below Kennedy’s Motion is

denied, and the Government’s Motion to Dismiss is deferred.

       In December 2010, Kennedy and three co-defendants were indicted for conspiracy to

distribute cocaine base. Indictment [Docket No. 1]. On March 21, 2011, Kennedy pled guilty to

Count 1 of the Indictment, conspiracy to possess with intent to distribute 50 grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. Plea Agreement

[Docket No. 121]. In the Plea Agreement, Kennedy admitted to being responsible for having

conspired to distribute at least 840 grams of cocaine base. Kennedy also agreed she was subject

to the mandatory minimum sentence of 10 years imprisonment. Id. at ¶¶ 4.a and 6.a. Kennedy’s
applicable guideline range was 135 to 168 months imprisonment. Pre-Sentence Report ¶¶ 43-44,

53, 86. The Court varied downward and on July 19, 2011 Kennedy was sentenced to the 10 year

minimum term. Sentencing Judgment [Docket No. 163].

       Kennedy has just one minor disciplinary violation (failing to work as instructed), and she

did not lose any good time credits as a result. She has held a number of jobs while incarcerated

including food service, orderly, safety worker, and laundry. She has also engaged in prison

programming, completing drug education and nonresidential drug treatment. Her education

record includes GED classes (nearly 3,000 hours), as well as health, finance, parenting, and self-

help classes. Kennedy was sent to a halfway house in November 2019. Kennedy served her

sentence and, having earned good time credits, she was released from the halfway house on

February 27, 2020. Kennedy has begun her term of supervised release.

       The Fair Sentencing Act of 2010 reduced sentencing disparities between individuals

convicted of crack cocaine crimes and those of powder cocaine crimes. 21 U.S.C.

§ 841(b)(1)(A)(iii). Section 2 of the Fair Sentencing Act increased the amount of crack cocaine

needed to trigger the penalties of § 841(b)(1)(A) from 50 grams to 280 grams of crack and the

penalties of § 841(b)(1)(B) from 5 grams to 28 grams. United States v. McDonald, 944 F.3d

769, 771 (8th Cir. 2019). When it was initially passed, Congress did not make the Fair

Sentencing Act retroactive. Id. In 2018, Congress enacted the First Step Act. It states:

           A court that imposed a sentence for a covered offense may, on motion of the
           defendant, the Director of the Bureau of Prisons, the attorney for the
           government, or the court, impose a reduced sentence as if sections 2 and 3 of
           the Fair Sentencing Act of 2010...were in effect at the time the covered
           offense was committed.

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194. As is clear from the statute, relief pursuant to the


                                                 2
First Step Act is at the court’s discretion.

        Under the unique circumstances of the timing of Kennedy’s Motion, the Court will

assume without finding that the First Step Act applies because the practical effect of the decision

is the same.1 The Court finds that no purpose is served by a ruling on reducing Kennedy’s

sentence to time served because Kennedy is already on supervised release. Therefore, the only

remaining issue is the length of her supervised release term. Kennedy’s request to reduce her 5-

year period of supervised release is denied because the Court has another mechanism for

accomplishing reduction of her supervised release term if it becomes appropriate.

        Based on her conduct in prison, Kennedy is an excellent candidate for later modification

of conditions of supervised release. If Kennedy’s post-release conduct shows good adjustment

to a law-abiding lifestyle, the Court may reduce her term. 18 U.S.C. § 3583(e) (“The court may,

after considering the factors set forth in section 3553 . . . terminate a term of supervised release

and discharge the defendant released at any time after the expiration of one year of supervised

release.”).




        1
         The Government contends the Fair Sentencing Act of 2010 was in effect when Kennedy
was sentenced, and that her 10 year mandatory minimum sentence was “in accordance with” that
Act because she acknowledged at sentencing that she was being held accountable for more than
840 grams of cocaine base. Thus, the Government argues that the Court may not consider
Kennedy eligible for a reduction under the First Step Act, according to § 404(c). Whether
Section 404(c) of the First Step Act of 2018 precludes the Court from considering Kennedy’s
Motion need not be decided.

                                                  3
      Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Defendant Rena Lakina Kennedy’s Motion to Reduce Sentence Under the First
             Step Act [Docket No. 341] is DENIED;

      2.     The Government’s Motion to Dismiss [Docket No. 343] is DEFERRED.

                                                   BY THE COURT:



                                                       s/Ann D. Montgomery
                                                   ANN D. MONTGOMERY
                                                   U.S. DISTRICT COURT

Dated: March 24, 2020




                                              4
